Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Election Response
The Election filed 9/12/2022, in response to the Office Action of 3/16/2022, is acknowledged and has been entered. Applicants elected without traverse Group I (claims 1-27, 34-36). Claims 1-23 and 34-36 are pending. Applicant elected the following species: (A): SEQ ID NO: 5 as the 4-1BBL ectodomain sequence, this corresponds to the first polypeptide comprising the amino acid sequence of SEQ ID NO: 10 and the second polypeptide comprising the amino acid sequence of SEQ ID NO: 5; (B) the following SEQ ID NOs: CDR-H1-3: 13-14-15, CDR-L1-3, SEQ ID NOs: 16-17-18 of the antigen binding domain capable of specific binding to HER2; (C) VH domain comprising an amino acid of SEQ ID NO: 19 and a VL domain of SEQ ID NO: 20; (D) first heavy chain comprising a VH domain comprising the SEQ ID NO: 19 and a first light chain comprising a VL domain of SEQ ID NO: 20, and a second heavy chain comprising SEQ ID NO: 37, and a second light chain comprising SEQ ID NO: 38, or a first heavy chain comprising an amino acid sequence of SEQ ID NO: 45, a first light chain comprising an amino acid sequence of SEQ ID NO: 46, a second heavy chain comprising an amino acid sequence of SEQ ID NO: 37, and a second light chain comprising an amino acid sequence of SEQ ID NO: 38. Claims 3 are withdrawn as being drawn to non-elected species. Claims 1, 2, 4-23, and 34-36 are currently under prosecution.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-15, 17-23, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Amann et al (US10392445 B2; Published 07/14/2016), in view of Hinner et al (WO2016177802 A1, Published 11/10/2016), Li et al (US10377833 B2, Published: 01/25/2018), and Song et al (US20160000842 A1, Published: 01/07/2016), as evidenced by TNFSF9 Genecard, printed November 2022.
Amann teaches a 4-1BBL trimer-containing antigen binding molecule comprising: (a) an antigen binding domain capable of specific binding to a tumor cell antigen, (b) a first and a second polypeptide that are linked to each other by a sulfide bond, wherein the first polypeptide comprises two ectodomains of 4-1BBL or a fragment thereof that are connected to each other by a peptide linker and the second polypeptide comprises one ectodomain of 4-1BBL or a fragment thereof, and (c) an Fc domain composed of a first and a second subunit capable of stable association. (col. 3 lines 50-66, col 4 lines 1-11, 54-67) Amann teaches that the ectodomain of 4-1BBL or a fragment thereof comprises an amino acid sequence of SEQ ID NO: 96, which matches 100% to the instantly claimed SEQ ID NO: 5. (col. 5 lines 4-17) Amann teaches that the first polypeptide comprises an amino acid sequence SEQ ID NO: 97, which matches 100% to the instantly claimed SEQ ID NO: 10, and that the second polypeptide comprises an amino acid sequence SEQ ID NO: 96, which matches 100% to the SEQ ID NO: 5. (col. 5 lines 19-31) Amann teaches that the antigen binding domain capable of specific binding to a tumor cell antigen is a Fab molecule capable of binding to a tumor cell antigen. Amann further teaches that the Fc domain (1) comprises knob-into-hole modification promoting association of the first and the second subunit of the Fc domain, (2) comprises one or more amino acid substitution that reduces binding to an Fc receptor, (3) comprises one or more amino acid substitution has reduced binding to an Fcγ receptor, and (4) is an IgG1 Fc domain comprising the amino acid substitutions of L234A, L235A, and PC329G. (col. 8 lines 39-52)
Amann teaches that the 4-1BBL trimer-containing antigen binding molecule comprises (a) a first heavy chain and a first light chain, both comprising an antigen binding domain capable of specific binding to a tumor cell antigen, (b) a second heavy chain comprising a constant domain and two ectodomains of a 4-1BBL or a fragment thereof connected to each other by a first peptide linker fused at its C-terminus by a second peptide linker to a second heavy or light chain, and (c) a second light chain comprising a constant domain and one ectodomain of said 4-1BBL or a fragment thereof fused at its C-terminus by a third peptide linker to a second light or heavy chain, respectively. Amann teaches that the 4-1BBL trimer-containing antigen binding molecule, wherein the first peptide comprising two ectodomains of 4-1BBL or a fragment thereof connected to each other by a first peptide linker, is fused at its C-terminus by a second peptide linker to a CL domain that is part of a heavy chain, and the second peptide comprising one ectodomain of said 4-1BBL or a fragment thereof is fused at its C-terminus by a third peptide linker to a CH1 domain that is part of a light chain. (col 8 lines 53-64) Amann teaches an isolated nucleic acid molecule encoding the 4-1BBL timer-containing antigen binding molecule, a vector comprising the isolated nucleic acid molecule, wherein the vector is an expression vector, and a host cell comprising the expression vector. (col. 14 lines 24-33) Amann further teaches a method of producing a 4-1BBL trimer containing antigen binding molecule, comprising culturing the host cell under conditions suitable for expression of the antigen binding molecule, and further comprising recovering the 4-1BBL trimer containing antigen binding molecule from the host cell. Amann teaches a method of making a pharmaceutical composition comprising the 4-1BBL trimer containing antigen molecule combining the 4-1BB trimer-containing antigen binding molecule with at least one pharmaceutically acceptable excipient. Amann teaches further comprising combining a T-cell activating anti-CD3 bispecific antibody with the 4-1BBL trimer containing antigen binding molecule and the at least one excipient. (col. 14 lines 33-56). Amann also teaches that the second heavy chain of the antigen binding molecule comprises an amino acid sequences SEQ ID NO: 119, which matches 100% to the instantly claimed SEQ ID NO: 37, and a second light chain comprising an amino acid sequence SEQ ID NO: 120, which matches 100% to the instantly claimed SEQ ID NO: 38. Lastly, Amann teaches that 4-1BB ligand is synonymous with CD137L. (col 2 lines 15-20) 
Amann demonstrates successful construction of a tumor antigen-targeted 4-1BB ligand trimer and demonstrates the trimer successfully binds tumor cells expressing the antigen and induces NF-kB activation (Examples 7-13). Amann teach 4-1BBL binds to 4-1BB (CD137) expressed on T cells and NK cells, and binding to T cells enhances proliferation of T cells, stimulates cytokine secretion, induces infiltration and retention of activated T cells in tumors, reverses the state of T cell anergy, and potentiates anti-tumor affects (col. 2, lines 1 to col. 3, line 47). Amann teach combining 4-1BB ligand with a tumor-targeting antibody in order to directly target therapy to tumor cells and avoid uncontrollable side effects associated with administration of free 4-1BB ligand (col. 3, lines 20-29). 
However, Amann does not teach that the tumor cell antigen is Her2, and does not teach the instantly claimed sequences of the Her2 antigen binding domain. 
As evidenced by TNFSF9 Genecard, the aliases for TNFSF9 Gene, include CD137L, R-1BBL and 4-1BB-L. 
Hinner teaches a fusion polypeptide that is capable of binding to both CD137 and HER2, wherein the fusion polypeptide comprises two subunits, wherein the first subunit comprises an antigen-binding domain that binds to HER2, and the second subunit binds to CD137. Hinner teaches that CD137 is an excellent marker for naturally occurring tumor-reactive T-cells in human tumors, and that the anti-CD137 antibodies can be employed to improve expansion and activity of CD8+ lymphocytes, however, teaches that CD137 antibody by itself may not have sufficient activity. Hinner teaches that engaging CD137 and tumor antigen HER2 provides tumor-target dependent activation of CD137 on lymphocytes via HER2 overexpressed on tumor cells. [0001-0016] Hinner suggests the HER2 antibody used to make the fusion polypeptide can be pertuzumab (2C4) ([0082]).
Li teaches a humanized bispecific HER2 antibody derived from pertuzumab (2C4). Li teaches that the VH domain comprises an amino acid sequence of SEQ ID NO: 10, which matches 100% to the instantly claimed SEQ ID NO: 19, and that the VL domain comprises an amino acid sequence of SEQ ID NO: 18 or 26, which both match 100% to the instantly claimed SEQ ID NO: 20. Li also teaches that stimulation of natural killer cells with CD137-specific antibody enhances the efficacy of a known HER-2 antibody, trastuzumab, in breast cancer. (col. 2 lines 30-46) 
Song teaches a construct that comprises a 4-1BBL trimer, anti-HER2 and anti-CD3 moieties. (Figures 18 and 19; example 14) Song teaches a bispecific anti-HER2xanti-CD3 antibody (examples 11-12) Song teaches that the co-stimulatory signaling 4-1BBL further enhances tumor killing effects and induced T-cell activation.  (Figures 20-21)  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use HER2 as the target cell antigen in the 4-1BBL trimer-containing antigen binding molecule of Amann and to use HER2 antibody instant SEQ ID NOs:19 and 20. One would have been motivated to because: (1) Amann teaches combining a tumor antigen binding molecule into the 4-1BBL trimer in order to direct the effects of 4-1BBL immune stimulation to tumor cells, to stimulate T cell and NK cell activity, and to avoid unwanted side effects of untargeted 4-1BBL, (2) Hinner teaches fusing a stimulatory CD137 ligand to an anti-HER2 antibody specifically, in order to provide tumor-target dependent activation of CD137 on lymphocytes via HER2 overexpressed on tumor cells, and to improve expansion and activity of CD8+ lymphocytes over use of CD137 ligand alone; 3) Hinner suggests the HER2 antibody used to make an anti-CD137/anti-HER2 antibody fusion polypeptide can be pertuzumab (2C4); and (4) Li teaches sequences of pertuzumab instant SEQ ID NOs:19 and 20 are known to make bispecific constructs. One would have had a reasonable expectation of success because: (1) Amann demonstrates successfully constructing and using 4-1BLL trimers comprising different tumor antigen antibodies to bind tumor cells, 4-IBB (CD137) and to stimulate anti-tumor immune response; (2) Hinner teaches that engaging CD137 and a tumor antigen HER2 provides efficacious activity against tumor cells over administration of a CD137 ligand alone, (3) Song teaches that co-stimulation with 4-1BBL further enhances tumor killing effects, (4) Li teaches that stimulation of NK cells with CD137 enhances the efficacy of HER2 targeting therapy, and discloses the known sequences of pertuzumab VH and VL SEQ ID NOs:19 and 20 for production of constructs. 

Claim(s) 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amann et al (US10392445 B2; Published 07/14/2016), in view of Hinner et al (WO2016177802 A1, Published 11/10/2016), Li et al (US10377833 B2, Published: 01/25/2018), and Song et al (US20160000842 A1, Published: 01/07/2016) (combined references), as evidenced by TNFSF9 Genecard, printed November 2022, as applied to claims 1, 2, 4-15, 17-23, and 34 above, and further in view of Wermke et al (2016) (A PHASE 1 STUDY OF THE BISPECIFIC ANTIBODY T CELL ENGAGER, Glenmark Pharmaceuticals, presented in 2016) and Cheung et al (US10519248 B2, Published 07/27/2017). 
The combined references teachings are above. Amann teaches that method of treating cancer, comprising administering the 4-1BBL trimer containing antigen binding protein. (col. 14 lines 46-57). Hinner teaches that the combination of CD137 and HER2 fusion polypeptide will allow for further activation of T-cells and/or NK cells that are located in the vicinity of a HER2+ tumor, and that the bispecific will have improved therapeutic effects over either anti-HER2 or anti-CD137 antibodies. [0011, 00248] Li also teaches that stimulation of natural killer cells with CD137-specific antibody enhances the efficacy of a known HER-2 antibody, trastuzumab, in breast cancer. Song teaches a bispecific anti-HER2xanti-CD3 antibody for the treatment of HER2+ tumor cells. [0033-0034; examples 11-12] 
However, the combined references do not teach the combination of a HER2xCD3 antibody and a 4-1BBL trimer containing antigen binding molecule. 
Wermke teaches a bispecific antibody (CD3/HER2) for the treatment of HER2+ overexpressed tumor cells. Wermke teaches a bispecific antibody (CD3/HER2) for the treatment of HER2+ overexpressed tumor cells. Wermke teaches that the bispecific antibody engaged CD3 molecules on T lymphocytes and the HER2 antigen on tumor cells, thereby killing bound target cells. Wermke teaches that the bispecific antibody has demonstrated potent and preferential killing of HER2-overexpressisng cancer cells.  (whole document; Figure 2) 
Cheung teaches a bispecific binding molecule that binds to HER2 and CD3 for the treatment of HER2+ cancers in patients. (Abstract) Cheung teaches that the bispecific anti-HER2/anti-CD3 antibody is effective against osteosarcoma cells that overexpress HER2, HeLa cervical carcinoma cell lines, including cell lines resistant to other targeted therapies. Cheung also teaches that the bispecific antibody reduces tumor growth in vivo, and protects against tumor progression. [Figures 10-13] 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine a T-cell activating anti-CD3 bispecific antibody, such as an anti-HER2/anti-CD3 bispecific antibody, with the 4-1BBL trimer-containing antigen binding molecule of the combined references. One would have been motivated to because: (1) Wermke and Cheung teach the use of a bispecific antibody (CD3/HER2) for the treatment of HER2+ tumors and (2) the combined references teach administering the HER2-directed trimer for the same purpose of treating HER2+ cancer. One would have had a reasonable expectation of success because: (1) the combined references demonstrate the success of treating cancer or inducing immune responses with tumor-targeted trimers and anti-HER2-4-1BB ligand constructs; and (2) Wermke and Cheung teach the successful use of anti-CD3/HER2 antibody in tumors that overexpress HER2+, and further demonstrate potent and preferential killing of HER2+ cancer cells. 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Amann et al (US10392445 B2; Published 07/14/2016), in view of Hinner et al (WO2016177802 A1, Published 11/10/2016), Li et al (US10377833 B2, Published: 01/25/2018), and Song et al (US20160000842 A1, Published: 01/07/2016) (combined references), as evidenced by TNFSF9 Genecard, printed November 2022, as applied to claims 1, 2, 4-15, 17-23, and 34  above, and further in view of  Carter et al (1) (US5731168A; Published 1998), Carter et al (2) (US7695936 B2, Published 04/13/2010), and Croasdale-Wood et al (US10584178 B2, Published: 02/02/2017) 
The combined references are taught above. Amann and Li teach the use of knob into hole technology. Amann teaches that protuberance is used to promote heterodimer formation and hinder homodimer formation. However, the references do not teach that the 4-1BBL trimer containing antigen binding molecule comprises the knob into hole mutations of the Pertuzumab heavy chain, as seen in the instant SEQ ID NO: 45.
	Carter (1) and (2) teach a method of preparing antibodies by introducing the concept of “knobs and holes”, or a protuberance at the interface of a first polypeptide and a corresponding cavity in the interface of the second polypeptide. Carter teaches that protuberances are constructed by replacing small amino acid side chains from the interface of the first polypeptide with larger side chains and the compensatory cavities are created in the interface of the second polypeptide by replacing large amino acid side chains with smaller ones (i.e. alanine or threonine). Carter teaches that residues alanine (A) to leucine (L) and glycine (G) to proline (P). [table 3; abstract]
Croasdale-Wood teaches the use of bispecific HER2- antibodies, and teaches the sequences of the heavy and light chain. Croasdale-Wood teaches SEQ ID NO: 136, which is the heavy chain of Pertuzumab (an anti-HER2 antibody), and matches 99.2% of the instantly claimed SEQ ID NO: 45. Croasdale-Wood also teaches SEQ ID NO: 135, which is the light chain of Pertuzumab, and matches 100% to the instantly claimed SEQ ID NO: 46. [Table 8] Croasdale-Wood also teaches that the successful use of knobs into holes in the HER2 antibody embodiments. [example 6; col 6 lines 7-21]
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use the specific “knob and hole” mutations in the HER2 antibody heavy chain in 4-1BBL trimer-containing antigen binding molecule of the combined references. One would have been motivated to because 1) Amann teaches the use of knob and hole technology into the 4-1BBL trimer for the promotion of the heterodimer, 2) Carter and Croasdale-wood teaches the known mutations for making the protuberance or “knob into hole”, and 3) Croasdale-wood teaches the known sequences heavy and light chain sequences of the HER-2 antibody of, Pertuzumab, and also teaches the use of knob into holes. One would have had a reasonable expectation of success because 1) Carter teaches the known method of using “knobs into holes” when making antibodies and the substitutions of the amino acids to accomplish this and 2) Croasdale-Wood teaches the successful method of knobs into holes in making bispecific antibodies, specifically within the anti-HER2 moiety. Given the known method of using knobs into holes to construct the Fc of the trimer, the known mutations used in this method, and given the known sequences of the anti-HER2 antibody, Pertuzumab, one of skill in the art could have pursued using the instant knob into hole mutations in the 4-1BBL trimer containing antigen binding domain of the combined references to construct the Fc of the trimer with a reasonable expectation of success.

 


Conclusion

Conclusion: no claim is allowed. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH A ALSOMAIRY/            Examiner, Art Unit 1642                                                                                                                                                                                            
/Laura B Goddard/            Primary Examiner, Art Unit 1642